Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/02/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to step STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim(s) 1 & 11 is/are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 & 11 fall within one of the statutory categories?  Yes.  Claim(s) 1 & 11 is/are directed towards a system and method, respectively.
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim(s) 1 & 11 is/are directed toward an abstract idea, monitoring the operation of a vehicle and reporting the data to an insurance company. The limitations require little more than mere data gathering and analysis. 
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim(s) 1 & 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claims do not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim. Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to insurance analysis.
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim(s) 1 & 11 do not recite any additional elements that are not well-understood, routine or conventional. The analysis of vehicle data to determine a risk assessment of behavior is old and well understood in the art of vehicle controls (See Gupte [US 2008/0243558 A1] Paragraphs 0010-0011) as is the integration of said behavior into insurance analysis (Paragraph 0015). 

CONCLUSION:
Thus, since independent claim 1 & 11 is/are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claim(s) 1 & 11 is/are directed towards non-statutory subject matter.

DEPENDENT CLAIMS:
The dependent claim(s) 2-10 & 12-20 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: an abstract idea.  Each of the further limitations expound upon the abstract idea and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-10 & 12-20 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) further in light of Berkobin (US 8,117,049 B2).
Regarding Claim 1:
Gupte discloses a driver monitoring system (Paragraph 0010) communicating wirelessly with a monitored vehicle (Paragraph 0017, transmitting data from the vehicle sensors [Paragraph 0016] via wireless conveyance). 
Gupte further discloses a data processing system (Paragraph 0018-0019) that processes data from said vehicle and determines driver behaviors including braking, steering, and speed behaviors based on the data obtained from the vehicle sensors (Paragraph 0016).  
Gupte discloses a risk assessment engine in paragraph 0020 as part of the data processing system, though as noted in (0021) it can reside elsewhere in embodiments or segmented accordingly. The risk assessment engine utilizes the raw or processed data, such processing including behavior determination as in (0018-0019) to determine a risk of bad driving for the driver of the vehicle. Risk assessment filters are further detailed in (0023), with embodiments analyzing driver behaviors, assessing risk in real-time, and archiving behaviors to a driver profile. 
Gupte does not disclose:
“a behavior characterization module configured to receive from the driver behavior module the at least one identified driver behavior and to characterize the at least one identified driver behavior into at least one of a plurality of behavior categories;”
Berkobin teaches an analysis of the vehicle performance data to determine one or more behaviors (Column 17 Lines 51-52) and categorizing the vehicle performance under said behaviors into categories such as safe, unsafe, or aggressive before providing this information to a third party, such as an insurance company or vehicle owner (Column 18 Lines 2-6). Column 16 Lines 55-67 teach the processing of the driver safety metric as an independent processor. 
It is old and well understood in the art of vehicle controls that categorization of overall behaviors enables a simplified approach to analyzing said behaviors. Gupte discloses a driving behavior observation and assessment system (Paragraph 0010 and 0020) with rewarding for ensuring certain driving behaviors remain under a threshold level. Similarly, Berkobin recites receiving information from a vehicle system and determining driver behavior and safety (Column 13 Lines 64-67, Column 14 Lines 1-61). Integrating the categorization of driver behavior as taught in Berkobin would be advantageous to provide a more simplified interpretation of a driver’s overall risk category, and would be an obvious combination with Gupte as disclosed. 

Regarding Claim 2:
“The driver monitoring system of claim 1, wherein the driver monitoring system is configured to compare the at least one identified driver behavior to a threshold value and, in response to the comparison, to transmit to the driver a warning message.”
A warning in the form of a report is sent to the driver of a vehicle as disclosed in paragraph 0024 of Gupte when frequent violations of driving rules are observed. 

Regarding Claim 10:
“The driver monitoring system of claim 1, wherein the plurality of driver behaviors include at least one of: sharp turns, sudden braking, sudden acceleration, high-speed driving, low-speed driving, tailgating, and frequent lane changes.”
Driving behaviors recited by Berkobin in Column 18 Lines 41-63 include: deceleration and deceleration frequency (43-44) acceleration time and acceleration frequency (42), speed and location of speed (44-45), frequency of lane change (45-46). 

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) as modified by Berkobin (US 8,117,049 B2) "Modified Gupte" further in light of Hayward (US 10,354,333 B1).

Regarding Claim 3:
“The driver monitoring system of claim 1, wherein the driver monitoring system is configured to determine if the driver is a client of an insurance provider.”
Modified Gupte discloses a driver monitoring system (Paragraph 0010) that communicates with insurance (Paragraph 0023). 
Modified Gupte does not disclose determining if a driver is a client of an insurance provider. 
Hayward Column 13 Lines 44 – 64 teach facilitating communication between a driver monitoring system (Column 5 Lines 13-40) and an insurer computing system (Column 13 Lines 32-42) by determining if a driver uses logon credentials to an insurer on a mobile device, and if so logging data of the vehicle with the insurance company via that vector. 
Hayward’s driver monitoring system (Column 5 lines 13-40) that monitors driving behavior and optionally communicates with an insurance provider (Column 7 Lines 40 – 66) to determine the amount of risky behavior associated with a driver, as well as providing safety suggestions and monitoring if a driver takes risk-adverse actions. Hayward further recites this communication with an insurance provider facilitating a reward mechanism (Column 7 Lines 58-62). Gupte similarly describes a driver monitoring system (Paragraph 0010) with analysis of the driver’s behavior based on telematics (Paragraphs 0016, 0018, and 0019) communicating with an insurance profile (0023) defining a reward structure based on safe driving (0040). It would be obvious to combine the teachings of Hayward with Modified Gupte to one of ordinary skill in the art at the time of the instant application, as Hayward defines a similar field of endeavor, and provides a secure mechanism for linking a driver’s behavior data with an insurance provider via a login with the insurer’s information, verifying that the driver is a customer of said insurance provider. 

Regarding Claim 4:
“The driver monitoring system of claim 3, wherein the driver monitoring system, in response to a determination that the driver is a client of the insurance provider, compares the at least one identified driver behavior to a threshold value associated with the at least one driver behavior.”
Gupte discloses in paragraph 0023 insurance companies setting adjustable metrics that correspond to acceptable and unacceptable driving norms. Figure 3 of Gupte, below, conducts periodic assessments (44, 46, and 48) that assess driving observations to determine if said norms are exceeded in the ‘Threshold degradation’ (50). 

    PNG
    media_image1.png
    958
    1231
    media_image1.png
    Greyscale

Modified Gupte does not disclose:
“…wherein the driver monitoring system, in response to a determination that the driver is a client of the insurance provider, compares…”
Hayward teaches in Column 14 lines 12-21 the use of the telematics app linked with an insurance provider sending data to the insurance provider regarding usage of the app for risk analysis. 

Regarding Claim 5:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior exceeds the threshold value, transmits to the driver a warning message.”
A warning in the form of a report is sent to the driver of a vehicle as disclosed in paragraph 0024 of Gupte when frequent violations of driving rules are observed, the rules being set by an insurer if applicable. 

Regarding Claim 6:
“The driver monitoring system of claim 5, wherein the warning message informs the driver that the driver has exceed the threshold value.”
A warning in the form of a report of frequent driving rules is sent to the driver of a vehicle as disclosed in paragraph 0024 of Gupte when frequent violations of driving rules are observed, the rules being set by an insurer if applicable. 

Regarding Claim 7:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior exceeds the threshold value, increase an insurance premium associated with the driver.”
Figure 3 of Gupte, above, discloses a flowchart of operations associated with the driver monitoring system further detailed in paragraph 0036. Assessments (44, 46, 48) can be determined based on driver behavior ‘observations’, as disclosed. If the threshold of driver behaviors is degraded (50) (ie. The instances of such behavior exceed a frequent amount [Paragraph 0024]) the penalty calculation (52) is conducted, which leads to an insurance premium increase (54). 

Regarding Claim 8:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior exceeds the threshold value, transmits to an owner of the vehicle system a message informing the owner that the driver has exceed the threshold value.”
Gupte Paragraph 0039 discloses the feedback engine recording the result of the risk assessment engine (which analyzes driver behaviors to determine if a threshold amount of the behavior is exceeded in Paragraph 0024), along with identifying information of the vehicle and incident, and transmitting that information to a appropriate agent, including the driver’s parents. It is clear that an appropriate agent as described could include the owner of the vehicle. 

Regarding Claim 9:
“The driver monitoring system of claim 4, wherein the driver monitoring system, in response to a determination that at least one identified driver behavior does not exceed the threshold value, offers a reward to the driver.”
Gupte paragraph 0040 discloses that observations of safe driving behavior can be rewarded by an instantaneous insurance reduction premium as long as the safe driving continues. Paragraph 0037 further discloses when there is a threshold improvement of a behavior over an assessment period, a reward in the form of an insurance premium reduction is granted to the driver. 

Claim(s) 11-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) further in light of Berkobin (US 8,117,049 B2).

Regarding Claim 11:

Gupte discloses a driver monitoring system (Paragraph 0010) the method embodiment of which is disclosed in Claim 16, communicating wirelessly with a monitored vehicle (Paragraph 0017, transmitting data from the vehicle sensors [Paragraph 0016] via wireless conveyance). 
Gupte further discloses a data processing system (Paragraph 0018-0019) that processes data from said vehicle and determines driver behaviors including braking, steering, and speed behaviors based on the data obtained from the vehicle sensors (Paragraph 0016), executing the method disclosed in claim 16 and as described.  
Gupte discloses a risk assessment engine in paragraph 0020 as part of the data processing system, though as noted in (0021) it can reside elsewhere in embodiments or segmented accordingly. The risk assessment engine utilizes the raw or processed data, such processing including behavior determination as in (0018-0019) to determine a risk of bad driving for the driver of the vehicle, executing the method as described in Claim 16. Risk assessment filters are further detailed in (0023), with embodiments analyzing driver behaviors, assessing risk in real-time, and archiving behaviors to a driver profile. 
Gupte does not disclose:
“characterizing the at least one identified driver behavior into at least one of a plurality of behavior categories;”
Berkobin teaches an analysis of the vehicle performance data to determine one or more behaviors (Column 17 Lines 51-52) and categorizing the vehicle performance under said behaviors into categories such as safe, unsafe, or aggressive before providing this information to a third party, such as an insurance company or vehicle owner (Column 18 Lines 2-6). Column 16 Lines 55-67 teach the processing of the driver safety metric as an independent processor. 
It is old and well understood in the art of vehicle controls that categorization of overall behaviors enables a simplified approach to analyzing said behaviors. Gupte discloses a driving behavior observation and assessment system (Paragraph 0010 and 0020) with rewarding for ensuring certain driving behaviors remain under a threshold level. Similarly, Berkobin recites receiving information from a vehicle system and determining driver behavior and safety (Column 13 Lines 64-67, Column 14 Lines 1-61). Integrating the categorization of driver behavior as taught in Berkobin would be advantageous to provide a more simplified interpretation of a driver’s overall risk category, and would be an obvious combination with Gupte as disclosed. 

Regarding Claim 12: Gupte as modified by Berkobin teaches the system of claim 11.
Claim 12 recites a method having substantially the features of claim 2, above, therefore claim 12 is rejected for the same reasons as claim 2. 

Regarding Claim 20: Gupte as modified by Berkobin teaches the system of claim 11.
Claim 20 recites a method having substantially the features of claim 10, above, therefore claim 20 is rejected for the same reasons as claim 10.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2008/0243558 A1) as modified by Berkobin (US 8,117,049 B2) "Modified Gupte" further in light of Hayward (US 10,354,333 B1).

Regarding Claim 13: Gupte as modified by Berkobin teaches the system of claim 11.
Claim 13 recites a method having substantially the features of claim 3, above, therefore claim 13 is rejected for the same reasons as claim 3, teaching Hayward onto Gupte as modified by Berkobin.

Regarding Claim 14: Gupte as modified by Berkobin, further in light of Hayward teaches the system of claim 13.
Claim 14 recites a method having substantially the features of claim 4, above, therefore claim 14 is rejected for the same reasons as claim 4.

Regarding Claim 15: Gupte as modified by Berkobin, further in light of Hayward teaches the system of claim 14.
Claim 15 recites a method having substantially the features of claim 5, above, therefore claim 15 is rejected for the same reasons as claim 5.

Regarding Claim 16: Gupte as modified by Berkobin, further in light of Hayward teaches the system of claim 15.
Claim 16 recites a method having substantially the features of claim 6, above, therefore claim 16 is rejected for the same reasons as claim 6.

Regarding Claim 17: Gupte as modified by Berkobin, further in light of Hayward teaches the system of claim 14.
Claim 17 recites a method having substantially the features of claim 7, above, therefore claim 17 is rejected for the same reasons as claim 7.

Regarding Claim 18: Gupte as modified by Berkobin, further in light of Hayward teaches the system of claim 14.
Claim 18 recites a method having substantially the features of claim 8, above, therefore claim 18 is rejected for the same reasons as claim 8.

Regarding Claim 19: Gupte as modified by Berkobin, further in light of Hayward teaches the system of claim 14.
Claim 19 recites a method having substantially the features of claim 9, above, therefore claim 19 is rejected for the same reasons as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661